internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-116256-98 date date corporation a corporation b shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j w business x business y state a m shares n shares p shares q shares r shares s shares dear this responds to your authorized representatives’ letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction in response to our requests you submitted additional information in letters dated date date date date and date the information submitted for consideration is summarized below corporation a an accrual_method taxpayer is incorporated in state a and engaged in business x corporation a has outstanding two classes of stock class a voting and class b non-voting shareholders a b c d e f g h i plan to have all their shares in corporation a redeemed a owns m shares of class a voting and n shares of class b non-voting b and g each own p shares of class a voting and q shares of class b non-voting c d h and i own r shares of class b non-voting and e and f own s shares of class b non-voting a is the father of b and g the remaining redeeming shareholders are the children and spouses of b and g the non-redeeming shareholders are also either the children of a or their children and spouses the non- redeeming children of a actively participate in corporation a’s activities while those redeeming their shares do not the redeeming shareholders will have no continuing involvement with corporation a a’s wife w is employed by corporation a and has significant responsibility for its computer systems and operations but does not own any corporation a stock shareholder a and his wife w will enter into a property agreement whereby all consideration paid to w in her capacity as a corporation a employee will constitute her sole and separate_property all shareholders received shares as gifts from a within the past ten years as part of a’s plan to share the corporation with his children and their families a also has a majority interest in corporation b which is engaged in business y corporation b provides services exclusively to corporation a and derives all of its revenue from corporation a shareholders b c d e f g h i will redeem all of their shares in corporation a in exchange for cash a will receive a note note from corporation a in exchange for his corporation a shares a will sell his interest in corporation b to shareholder j who is a’s son and a continuing shareholder in corporation a and will receive a note note from j in return the taxpayers have made the following representations concerning the proposed transaction all references below to corporation denote corporation a unless otherwise indicated a b c d e there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock in no event will the last payment on note note or other obligations be made more than years after the date_of_issuance of the notes or other obligations none of the consideration from corporation or shareholder j with respect to note including interest consists entirely or partly of a promise to pay an amount that is based on or contingent on future earnings_of corporation a or b with respect to note an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency neither the notes nor other obligation to be issued to shareholder a will be subordinated to the claims of general creditors of the corporations a and w have entered into a written_agreement that provides that any amount_paid by corporation to w in exchange for her services will be her sole and separate_property and shareholder a w’s husband will have no community_property interest in such amounts such agreement will remain in effect for at least years form the date of a’s redemption f g h i j k l m n o in the event of default on the notes or other obligations no shares of stock will revert to or be received by a redeemed shareholder nor will any redeemed shareholder be permitted to purchase the stock at public or private sale no shareholder of corporation has been or will be obligated to purchase any of the stock to be redeemed except to the extent that the remaining shareholders those who are not redeemed enter into any form of agreement providing for the purchase or redemption of their shares in the event of death disability or termination of employment there have been no redemptions issuances or exchanges by corporation of its stock in the past five years corporation has no plan or intention to issue redeem or exchange additional shares of its stock after the redemption no redeemed shareholder will have any interest in corporation a or b including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code each redeemed shareholder will execute and file the agreement required by sec_302 of the code with respect to the acquisition of any interest in corporation within ten years from the date of the redemption none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed at the time of the exchange the fair_market_value of the consideration to be received by the redeemed shareholders will be approximately equal to the fair_market_value of corporation’s stock to be exchanged therefor the price to be paid for corporation’s stock to be redeemed will not result in a loss with respect to those shares of stock based solely on the information submitted and on the representations set forth above we hereby rule as follows the gifts of shares from a to his non-redeeming children and their spouses and children did not have as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_302 rev_rul 1957_2_cb_225 and revrul_77_293 c b provided shareholder a files the agreement described in sec_302 in accordance with sec_1_302-4 of the regulations the redemption of all a’s stock and that of b c d e f g h and i will be a complete redemption of their interest in the company within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock surrendered as provided in sec_302 pursuant to sec_302 the family attribution rule_of sec_318 will not apply to the proposed transaction this ruling however is subject_to the conditions stated in sec_302 and sec_302 and is also subject_to the continued validity of the property agreement between shareholder a and w his wife wherein it is provided that all earnings from corporation a by w will be her sole and separate_property as provided in sec_1001 gain will be realized and recognized by shareholders a b c d e f g h and i measured by the difference between the redemption price and the adjusted_basis of the shares of corporation stock surrendered as determined under sec_1011 provided that sec_341 relating to collapsible_corporations is not applicable and corporation stock is a capital_asset in the hands of shareholders the gain if any will constitute capital_gain subject_to the conditions and limitations of subchapter_p of chapter pursuant to sec_267 no loss will be allowable provided the redemption of the corporation stock held by shareholders a b c d e f g h and i is not performed in satisfaction of a primary and unconditional obligation of a nonredeemed shareholder to acquire the corporation stock held by said shareholders see revrul_69_608 c b the redemption will not cause any dividend income to be realized or constructively received by any nonredeemed shareholder see 258_f2d_865 3rd cir acq revrul_58_614 c b corporation will not recognize gain_or_loss on the distribution of cash and note in redemption of its stock sec_311 we express no opinion on the tax treatment of the transaction under other provisions of the code and regulations including the gift_tax provisions or the treatment of any conditions existing at the time of or the effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is expressed as to whether the gain if any recognized by shareholder a may be reported under the installment_method we note that if the gain is initially reportable under the installment_method and the notes subsequently become unenforceable sec_453b provides that the notes which are from related parties will be treated as being disposed of by shareholder a which may produce gain under sec_453b and the fair_market_value of the obligation will be treated as not less than its face_amount we also express no opinion about whether the notes are debt or equity because the determination is primarily one of fact sec_4 of revproc_99_3 1999_1_irb_103 the above rulings will be considered void if the notes are found to be equity and not debt the above rulings are effective to the extent that the amount distributed to shareholders a b c d e f g h and i equals the fair_market_value of corporation stock redeemed from the shareholders we express no opinion about the tax effect of the amount if any by which the distribution by corporation to shareholders exceeds or is less than the fair_market_value of the stock redeemed a determination of the fair_market_value of the stock redeemed is reserved until the federal_income_tax returns of the taxpayers concerned reporting any part of the proposed transaction have been filed this ruling is addressed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
